PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD

     
Application Number: 14/432,721
Filing Date: March 31, 2015
Appellant: FRANCIS



__________________
Chung Park
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed November 17, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated September 21, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The rejection of claims 1, 3, 10, 11, 16, 38-40 and 42 under 35 USC 112, second paragraph, as being indefinite regarding the limitation“a second portion that does not have the dislocation defects” is withdrawn.

(2) Response to Argument
Before the Examiner responds to the Appellant’s arguments in the Appeal Brief, the Examiner would like to note the followings:
The first issue in the Appeal Brief is that the claims include a region or second portion with no dislocation defects when more than one single crystal strain-matching layers are used, while the specification does not disclose such a feature and one of ordinary skill in the art would understand that is not what is originally disclosed.
The second issue is that the original disclosure briefly mentions that no dislocation defects are present in the second portion of the GaN layer when a metalorganic chemical vapor deposition (MOCVD) of the GaN layer is performed.  
In an attempt to corroborate the brief statement of no dislocation defects in the second portion of the GaN layer, Appellant brings in two references of Mathis et al. and Bi et al. as evidentiary support that the second portion of the GaN layer may not have any dislocation defects.  However, the references of Mathis et al. and Bi et al. rather show a reduction of a density of dislocation defects, but do not disclose that the dislocation defects are completely eliminated in the GaN layer.  Mathis et al. reference shows that more than 106 dislocation defects/cm2 remain at the top surface of the GaN layer when the GaN layer is 1 mm thick, while Bi et al. reference displays that more than 105 dislocation defects/cm2 remain at the top surface of the GaN layer when the GaN layer is about 1 cm thick.  Therefore, even in Appellant’s cited references of Mathis et al. and Bi et al., no region in the GaN layer is free of dislocation defects.

A. Regarding 35 USC 112, first paragraph, rejection on pages 5-7 of the Appeal Brief on claims 1, 3, 10, 11, 16, 38-40 and 42 being noncompliant with the written description requirement
Appellant points out numerous sections of the current application on pages 5-7 of the Appeal Brief, and then argues that the Examiner has erred in interpreting the sentence in paragraph [0014] of current application in the last paragraph of page 7 of the Appeal Brief, because the terms “nucleation layer” or “nucleation layers” refer to one or more layers and are used interchangeably throughout the specification.  These arguments are not persuasive for the following reasons.  (a) Appellant did not originally disclose that one single crystal strain-matching layer and a plurality of single crystal to have the same effects when it comes to the dislocation defects formed inside the GaN layer.  (b) In other words, even if one single crystal strain-matching layer and a plurality of single crystal strain-matching layers can be interchangeably used, that disclosure is not equal to a disclosure that the behavior of the dislocation defects in the GaN layer when the plurality of single crystal strain-matching layers are used would be the same with the behavior of the dislocation defects in the GaN layer when the one single crystal strain-matching layer is used.  (c) Therefore, even if one single crystal strain-matching layer and a plurality of single crystal strain-matching layers can be interchangeably used, that disclosure does not clearly show that Appellant originally disclosed that “a second portion” of the GaN layer “does not have the dislocation defects” for the plurality of single crystal strain-matching layers when one single crystal strain-matching layer leads to “a second portion” of the GaN layer that “does not have the dislocation defects”.

B. Regarding 35 USC 112, first paragraph, rejection on pages 8-14 of the Appeal Brief on claims 1, 3, 10, 11, 16, 38-40 and 42 being noncompliant with the enablement requirement

Appellant’s arguments traversing the enablement requirement rejection on pages 8-14 of the Appeal Brief are basically that it is possible that the dislocation density would be zero at some point in the GaN layer during the growth of the GaN layer, because the prior art references of Bi et al. and Mathis et al. show that a dislocation density decreases with an increasing thickness of the GaN layer,.  However, these arguments are not persuasive for the following reasons.  (a) Appellant’s arguments are based on a when the vertical axis is converted to a linear scale, the dislocation density plot will decay like an exponential curve of f(x) = e-x which may get close to zero but would not be zero.  (e) In this case, Appellant’s arguments traversing the enablement requirement rejection are akin to an argument that, because the value of function f(x) = e-x decreases with an increasing value of x, the function f(x) = e-x would be zero when x is sufficiently large.

It is noted that the court ruling of Techs. Intl., Inc. v. BMW of N. Am., Inc. 501 F. 3d 1274, 84 USPQ 2d 1108 (Fed. Cir. 2001), Court Opinion (09/06/2007), the district court correctly found that the Wands factors, viz., the quantity of experimentation, the lack of direction or guidance presented, and the nature of the prior art, favor a conclusion of invalidity for lack of enablement. [*1282]  It agrees with Delphi that the district court correctly granted summary judgment that the asserted claims are invalid 35 U.S.C. § 112, ¶ 1 and provides in [**1114] pertinent part that the specification shall describe "the manner and process of making and using [the invention], in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the [invention]."  It has stated that the “enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation.”  AK Steel, 344 F.3d at 1244; see also Wands, 858 F.2d at 736-37.  The specification indicated the layer had no dislocation defects in the second region, but no method that would give that was disclosed.

C. Regarding 35 USC 112, second paragraph, rejection on pages 14-15 of the Appeal Brief on claims 1, 3, 10, 11, 16, 38-40 and 42
Appellant’s arguments on pages 14-15 of the Appeal Brief traversing the 35 USC 112, second paragraph, rejection are substantially identical to Appellant’s arguments traversing the enablement requirement rejection.  Therefore, Appellant’s arguments traversing the 35 USC 112, second paragraph, rejection are not persuasive for the same reasons that Appellant’s arguments traversing the enablement requirement rejection are not persuasive as discussed above under section B.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted.

/J.K./
/JAY C KIM/, Primary Examiner
Art Unit 2815

February 12, 2021

Conferees:
Ken A. Parker
/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             


Jenny Wagner       

/JENNY L WAGNER/           TQAS, Technology Center 2800                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                               
            
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Attorney Chung Sik Park
P.O. Box 62312
Sunnyvale, CA, 94088-2312